UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1754


WALTER COLUMBUS SIMMONS,

                 Plaintiff - Appellant,

          v.

LT. RANDY      SHELTON;   NURSE   MARILYN;    NURSE     APRIL;   NURSE
JESSICA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00566-WO-JLW)


Submitted:   October 15, 2015                Decided:    October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Columbus Simmons, Appellant Pro Se.     Camilla Frances
DeBoard, Kenneth Bruce Rotenstreich, TEAGUE, ROTENSTREICH,
STANALAND, FOX & HOLT, P.L.L.C., Greensboro, North Carolina;
Thomas John Ludlam, NEXSEN PRUET, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Walter     Columbus          Simmons     seeks      to     appeal     the     district

court’s order dismissing his 42 U.S.C. § 1983 (2012) action for

failure to state a claim.                 The district court referred this case

to   a    magistrate           judge    pursuant       to    28    U.S.C.    § 636(b)(1)(B)

(2012).          The magistrate judge recommended that the action be

dismissed         and    advised        Simmons       that   failure      to    file    timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

         The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                    Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v.   Arn,    474        U.S.    140    (1985).        Simmons       has   waived     appellate

review      by    failing       to     file   objections          after   receiving     proper

notice.      Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal.

         We dispense with oral argument because the facts and legal

contentions        are     adequately         presented      in     the   materials     before

this court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                                  2